Citation Nr: 0734699	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-29 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in July 2004, and a 
substantive appeal was received in August 2004.  The veteran 
testified at a personal hearing at the RO in June 2004.

The issue on appeal was before the Board in February 2006, at 
which time the appeal was denied.  The appellant appealed the 
Board's February 2006 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, 'the Court').  By 
Order dated May 17, 2007, the Court vacated the Board's 
February 2006 decision and remanded the case back to the 
Board for further action pursuant to a May 2007 Joint Motion 
by VA and the appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Court has remanded this matter to the 
Board for compliance with the instructions of a May 2007 
Joint Motion for Remand.  In this case, the veteran has not 
been afforded a VA examination in connection with the 
development of evidence in this adjudication.  A March 2000 
VA treatment record shows that the veteran described his 
post-service use of alcohol and drugs as a self-medicating 
behavior associated with an undiagnosed pathology of bipolar 
disorder; the veteran's August 2004 substantive appeal 
contains statements indicating that a VA doctor may have 
endorsed the veteran's characterization of his psychiatric 
history.  Of significance in this case is the fact that the 
veteran's service medical records document an overdose in 
October 1965.  The May 2007 Joint Motion explains that this 
"may indicate that Appellant may have been suffering from 
his bipolar disorder while in service."  Although the 
February 2007 Board decision addressed this evidence, the 
Joint Motion explains that the February 2007 Board decision 
did not adequately consider whether the evidence, in context, 
raised a necessity for a VA psychiatric examination to assist 
in the development of the claim.

In order to ensure compliance with the May 2007 Court Order, 
the Board believes that a remand for a VA examination is 
necessary.  In light of the May 2007 Joint Motion's 
discussion of the evidence, the Board must find that that the 
evidence and the veteran's contentions sufficiently suggest 
that a current disability may have manifested in service; 
thus, the evidence is sufficient to raise medical questions 
requiring a VA examination to address.  An expert's competent 
medical opinion, informed by examination of the veteran with 
proper review of the medical history and evidence of record, 
may develop the record regarding the etiology of his current 
bipolar disorder for proper appellate review.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.  As this matter is being remanded 
for further development, the Board finds it reasonable to 
give additional notice to expressly comply with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.   The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for an 
appropriate VA psychiatric examination to 
ascertain the relationship, if any, 
between the veteran's current bipolar 
disorder and his active duty service.  It 
is imperative that the claims file be 
reviewed by the examiner in connection 
with the examination.  All indicated tests 
and studies should be performed and all 
clinical and special test findings should 
be reported in detail.  After reviewing 
the claims file and examining the veteran, 
the examiner should offer a response to 
the following:

a)  Please offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that bipolar disorder was caused by or 
permanently aggravated by the veteran's 
active duty service.  Please refer to 
the evidence in the claims folder, 
including the service medical records.

b)  In answering item (a) above, please 
consider and discuss the veteran's 
contention that the documented October 
1965 overdose was an in-service 
manifestation of bipolar disorder.

c)  In answering item (a) above, please 
consider and discuss the veteran's 
contention that his bipolar disorder 
was caused by experimental injections 
received during service.

3.  After completing the above, and any 
other development the RO may deem 
necessary, the RO should then review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

